260 S.W.3d 440 (2008)
Mark UMFLEET, Appellant,
v.
John RIGDON, et al., Respondents.
No. ED 90590.
Missouri Court of Appeals, Eastern District, Division One.
August 19, 2008.
Daniel H. Rau, Cape Girardeau, MO, for Appellant.
David M. Remley, Cape Girardeau, MO, for Respondents.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Mark Umfleet appeals from the grant of summary judgment in favor of John and Elizabeth Rigdon on Umfleet's vicarious liability and direct negligence claims. We find no error of law. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).